               ______________________________
                                ________________________________ _________________________________________
                                                                       ____________________


                                          UNITED         STATES UISTRICT                  COURT
                                For the                                District of                                  New Jersey

                     United States of America
                                                                                         ORDER SETTING CONDITIONS
                                  v.                                                            OF RELEASE
               JAMES DEMETRAKIS
                                                                                             Case Number: 19-            7- JLL
                             Defendant


     IT IS ORDERED on this I 2’ day of APRIL, 2019, that the release of the defendant is subject to the following conditions:
         (1) The defendant must not violate any federal, state or local law while on release.
         (2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
             42 U.S.C. § 14135a.
         (3) The defendant must immediately advise the court, defense counsel, and the U.S. attomey in writing before
             any change in address and/or telephone number.
         (4) The defendant must appear in court as required and must surrender to serve any sentence imposed.

                                                                Release on Bond

Bail be fixed at $ 500,000 and the defendant shall be released upon:

       (X)     Executing an unsecured appearance bond ( ) with co-signor(s)________________________________________
       (   )   Executing a secured appearance bond ( ) with co-signor(s)                                                          and ( )
                                                                                                                                  ,


               depositing in cash in the registry of the Court      ¾ of the bail fixed; and/or ( ) execute an agreement to
               forfeit designated property located at                                                              Local Criminal Rule
                                                                                                                     .




               46.1 (d)(3) waived/not waived by the Court.
       (   )   Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in lieu
               thereof;

                                                       Additional Conditions of Release

Upon fmding that release by the above methods will not by themselves reasonably assure the appearance of the defendant and the
safety of other persons and the community, it is further ordered that the release of the defendant is subject to the condition(s) listed
below:

IT IS FURTHER ORDERED that, in addition to the above, the following conditions are imposed:
      (x) Report to Pretrial Services (“PTS”) as directed and advise them immediately of any contact with law enforcement
            personnel, including but not limited to, any arrest, questioning or traffic stop.
          ) The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any
            witness, victim, or informant; not retaliate against any witness, victim or informant in this case.
          ) The defendant shall be released into the third party custody of


                who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to tise every ef/brt to
                assure the appearance of the defendant at all scheduled court proceedings, and (c,) to notift the court immediate/v
                in the event the defendant violates any conditions of release or disappears.


                 Custodian Signature:                                            Date:


                                                                                                                                          PAGE 1   or3
      ______________________________________________
                                             __________________________________
                                             __________________________________________________



(X)   The defendant’s travel is restricted to (X) New Jersey           (X)   Other    t%JeW Yot.
                                                                              (X)      unless approved by Pretrial Services (PTS).
(X)   Surrenderall passports and travel docwnents to PTS. Do not apply for new travel documents.
( )   Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with substance
      abuse testing procedures/equipment.
(X) Refrain from possessing a     firearm, destructive device, or other dangerous weapons. All firearms inany home in
      which the defendant resides shall be removed by Monday, April 15, 2019 and verification provided to PTS. The
      defendant shall also surrender all firearm purchaser’s identification cards and permits to PTS>
(X)   Mental health testing/treatment as directed by PTS.
( ) Abstain from the use of alcohol.
  ) Maintain current residence or a residence approved by PTS.
( ) Maintain or actively seek employment and/or commence an education program.
( ) No contact with minors unless in the presence of a parent or guardian who is aware of the present offense.
( ) Have no contact with the following individuals:
( ) Defendant is to participate in one of the following home confmement program components and abide by all the
    requirements of the program which ( ) will or ( ) will not include electronic monitoring or other location
      verification system. You shall pay all or part of the cost of the program based upon your ability to pay as
      determined by the pretrial services office or supervising officer.
       ( ) (i)      Curfew. You are restricted to your residence every day (        ) from        to              or        ,
                                                                                                                                ( )   as
                           directed by the pretrial services office or supervising officer; or
          ( ) (ii) Home Detention. You are restricted to your residence at all times except for the following:
                      education; reliuious services: medical, substance abuse. or mental health treatment: attorney
                      visits; court appearances; court-ordered obligations; or other activities pre-approved by the
                      pretrial services office or supervising officer. Additionally. employment ( ) is permitted ( ) is
                      not permitted.
          ( )   (lii) Home    Incarceration. You are restricted to your residence under 24 hour lock-down except
                      for medical necessities and court appearances, or other activities specifically approved by the
                      court.
( )       Defendant is subject to the following computer/internet restrictions which may include manual inspection
          and/or the installation of computer monitoring software, as deemed appropriate by Pretrial Services. The
          defendant shall pay all or part of the cost of the monitoring software based upon their ability to pay, as
          determined by the pretrial services office or supervising officer.
          ( ) (i) No Computers defendant is prohibited from possession and/or use of computers or
                                             -




                connected devices.
          ( ) (ii) Computer No Internet Access: defendant is permitted use of computers or connected
                                     -                                                                                devices,
                but is not pennitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging,
                etc);
                   (iii)   Computer With Internet Access: defendant is permitted use of computers or connected devices, and
                           is permitted access to the Internet (World Wide Web, FTP Sites,             IRC Servers, Instant Messaging,
                           etc.) for legitimate and necessary purposes pre-approved by Pretrial
                       Services at [ ] home [ ] for employment purposes.
          ( ) (iv) Consent of Other Residents -by consent of other residents           in the   home, any computers in the home utilized
                           by other residents shall be approved by Pretrial Services,
                                                                                   password protected by a third party custodian
                           approved by Pretrial Services, and subject to inspection for compliance by Pretrial Services.


  (X) Other: The           defendant     will resolve all warrants with Fort Lee     Municipal Court, New Jersey within one week.


           Other:


      )   Other:




                                                                                                                                 Pa2e2 of 3
                                          ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                              Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for
 your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court
 and could result in imprisonment, a fme, or both.
              While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than
 ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This
 sentence will be consecutive (i.e., in addition to) to any other sentence you receive.
              It is a crime punishable by up to ten years in prison, and a $250,000 fme, or both, to: obstruct a cthninal investigation;
 tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate
 or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
 intimidation are significantly more serious if they involve a killing or attempted killing.
              If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
                  (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more you—




                        will be fmed not more than $250,000 or imprisoned for not more than 10 years, or both;
                  (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you will
                                                                                                                            —




                        be fmed not more than $250,000 or imprisoned for not more than five years, or both;
                  (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                                      —




                  (4) a misdemeanor you will be fmed not more than $100,000 or imprisoned not more than one year, or both.
                                     —




                  A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you
receive. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                 Acknovtedgment of the Defendant

                I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey
all conditions of release, to appear as directed, and surrender to serve apy    tence imposed. I am aware of the penalties and
sanctions set forth above.


                                                                                  Delendant ‘S Signatttre

                                                                             NEWARK, NEW JERSEY
                                                                                 City and State
                                          Directions to the United States Marshal

    (X) The defendant is ORDERED released after processing.
    ( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or
         judge that the defendant has posted bond and/or complied with all other conditions for release. If still in
         custody, the defendant must be produced before the appropriate judge at the time and place specified.



  Date:           04/12/2019
                                                                           áicialOJJ2cer Sign atttre


                                                                                Printed name and title
                                                                    Jose L. Linares, ChiefJudge USDC
  (REV.   4/09)                                                                                          PAGE   3 or3
